FILE
        IN CLERICI OPFICI                                  This opin1on was flied for record
 llJINME COIMT,81'11110I'IINI_..                           at 1S ~c,o a ~ on .:JIA. ti 17 , 2..o fl·1·
 , :i;!L 1 7 2014 ~
ltv&d-"-~·
     IN THE SUPREME COURT OF THE STATE OF WASHINGTON



 STATE OF WASHINGTON,                                    NO. 88559-1

                                   Respondent,
                                                         ENBANC
                  v.

 DOUGLAS L. BAUER,                                       Filed     JUL 1 7 2014

                                   Petitioner.



         GORDON McCLOUD, J.-TC, a child, took a loaded gun from the home

 where his mother lived with her boyfriend, Douglas Bauer. The gun belonged to

 Bauer. 1 TC brought that loaded gun to school in his backpack a few days after he

 stole it. The gun discharged as TC was rummaging in his pack at the end of the

 day. The bullet struck TC's classmate, and it seriously injured her.

          The State charged Bauer with assault in the third degree, alleging that he,

 "[w]ith criminal negligence, cause[d] bodily harm to another person by means of a

 weapon or other instrument or thing likely to produce bodily harm."                 RCW


          1
          Bauer is not related to TC and is not TC's guardian. TC does not live with his
  mother and Bauer, but visits.
State v. Bauer (Douglas L.), No. 88559-1


9A.36.031(1)(d).      Bauer moved to dismiss pretrial under State v. Knapstad, 2

arguing that the facts did not support a third degree assault charge as a matter of

law.   The State argued that the statutory phrase "causes bodily harm" reached

Bauer's conduct as a primary "cause" of the harm to TC's classmate. The trial

court agreed with the State and denied the motion to dismiss but then certified the

matter to the Court of Appeals. In a split decision, the Court of Appeals upheld the

trial court's ruling. State v. Bauer, 174 Wn. App. 59, 295 P.3d 1227 (2013). We

now reverse the Court of Appeals.

                                         FACTS

       On February 22, 2012, at about 1:30 p.m., the children at Armin Jahr

Elementary School in Bremerton, Washington, were getting ready to go home for

the day. As the teacher prepared to lead the children from the classroom to the

school bus, she heard a loud pop. Looking around, the teacher saw one child bent

over with blood on her hands. She summoned other staff, and before long they

realized that the bloodied child had been shot.

       A staff member noticed a backpack on TC's desk. It contained a gun. The

backpack was identified as TC's backpack, and after the police arrived, TC was

transported to a Youth Services Center for booking. Police later concluded that the




       2
           107 Wn.2d 346, 356, 729 P.2d 48 (1986).
                                            2
State v. Bauer (Douglas L.), No. 88559-1


gun, a Heckler & Koch .45 caliber pistol, had discharged "while still inside the

backpack." Clerk's Papers (CP) at 86.

      Police interviewed TC several times. TC explained that he had been visiting

his mother and her boyfriend Bauer in their home for the past three years, since he

was six years old. He asserted that ever since he first visited, he had seen multiple

guns accessible throughout the house. TC said that his mother and Bauer told him

the guns were all loaded. According to TC, the weekend before the shooting, as he

was leaving Bauer's house, he saw a gun on a bedroom dresser and "swiped the

gun into his backpack." CP at 116. 3 TC explained that he took the gun because

some classmates had "told him they were going to have teenagers come and beat

him up." Id. He asserted that the shooting was accidental. TC pleaded guilty in

juvenile court to reckless endangerment and was sentenced to probation and

counseling.

       Police also interviewed TC's mother and Bauer, along with TC's siblings.

Their statements corroborate TC's statements that there were multiple unsecured

and loaded guns around the house.




       3
         Bauer's Knapstad motion to dismiss was based on the factual summary provided
in defense counsel's affidavit attached to the motion. That factual summary was based
on "a review of the police reports, discovery and other material received thus far from the
Kitsap County Prosecutor's Office." CP at 49. The State does not dispute the version of
the facts set forth in the Knapstad motion.
                                             3
State v. Bauer (Douglas L.), No. 88559-1


      The State charged Bauer with assault in the third degree under the deadly

weapon prong. That portion of the assault statute states that a person is guilty of

third degree assault who, "[ w]ith criminal negligence, causes bodily harm to

another person by means of a weapon or other instrument or thing likely to

produce bodily harm." RCW 9A.36.031(1)(d). The State also charged Bauer with

TC's unlawful possession of a firearm, relying on the complicity statute, which

states in relevant part that a person is liable for the criminal conduct of another if,

"[a]cting with the kind of culpability that is sufficient for the commission of the

crime, he or she causes an innocent or irresponsible person to engage in such

conduct." RCW 9A.08.020(2)(a). Bauer moved to dismiss both charges under

Knapstad. 4 He also moved to dismiss the charges on vagueness grounds.

       The trial court granted the motion to dismiss the unlawful possession of a

firearm charge, and the State did not appeal that decision. CP at 139. The trial

court also denied the motions to dismiss the third degree assault charge.             Id.

However, the trial judge recognized that this ruling "involves a controlling

question of law as to which there is substantial ground for a difference of opinion"

and certified the questions to the Court of Appeals. CP at 142.




       4A defendant is entitled to dismissal of charges pretrial if "there are no material
disputed facts and the undisputed facts do not establish a prima facie case of guilt."
Knapstad, 107 Wn.2d at 356.
                                            4
State v. Bauer (Douglas L.), No. 88559-1


      The Court of Appeals affirmed in a split decision. Bauer, 174 Wn. App. 59.

Two judges concluded that the word "causes" in the third degree assault statute

was sufficiently flexible to present a jury question on whether Bauer "caused" the

injury to TC's classmate by leaving a loaded gun where TC could access it. Id. at

69-70.     The two-member majority also held that the facts of the case did not

preclude the State from seeking to convict Bauer under the complicity statute,

RCW 9A.08.020. Id. at 77. The majority rejected Bauer's vagueness argument.

Id. at 80-81.

         Bauer sought discretionary review by this court, and we granted it. State v.

Bauer, 177 Wn.2d 1019, 304 P.3d 115 (2013). We hold that the third degree

assault statute does not apply to Bauer's conduct.        We further hold that the

complicity statute does not expand the assault statute's reach to Bauer's conduct.

Because we resolve the case on those grounds, we do not reach Bauer's vagueness

challenge.

                                      ANALYSIS

         A.     KNAPSTAD MOTION

                i.   Standard ofReview

         Under Knapstad, a defendant may move to dismiss a criminal charge on the

ground that there are no disputed material facts and the undisputed facts do not

establish a prima facie case of guilt as a matter of law. Knapstad, 107 Wn.2d at

                                           5
State v. Bauer (Douglas L.), No. 88559-1


356-57. We review a trial court's decision on a Knapstad motion de novo. See

State v. Montano, 169 Wn.2d 872, 876, 239 P.3d 360 (2010) (citing State v. Conte,

159 Wn.2d 797, 803, 154 P.3d 194 (2007)).

             ii.    Causation in Criminal Law Is Different from Causation in Tort

       In this case, resolution of the Knapstad motion turns on statutory

interpretation-primarily, the meaning of the word "causes" in the third degree

assault statute. RCW 9A.36.031(1)(d). The legislature has provided the following

rule for interpreting such criminal statutes: "[t]he provisions of the common law

relating to the commission of crime and the punishment thereof, insofar as not

inconsistent with the Constitution and statutes of this state, shall supplement all

penal statutes of this state .... " RCW 9A.04.060. The assault statute does not

define the term "cause." We therefore turn to "the common law relating to the

commission of crime and the punishment thereof' to supplement that provision.

I d.

       Our court has ruled that "[b]efore criminal liability is imposed, the conduct

of the defendant must be both (1) the actual cause, and (2) the 'legal' or

'proximate' cause of the result." State v. Rivas, 126 Wn.2d 443, 453, 896 P.2d 57




                                           6
State v. Bauer (Douglas L.), No. 88559-1


(1995) (quoting 1 WAYNE R. LAFAVE & AUSTIN W. SCOTT, JR., SUBSTANTIVE

CRIMINAL LAW § 3 .12, at 3 92 (1986) ). 5

      "'Cause in fact refers to the "but for" consequences of an act-the physical

connection between an act and an injury."' State v. Dennison, 115 Wn.2d 609,

624, 801 P.2d 193 (1990) (quoting Hartley v. State, 103 Wn.2d 768, 778, 698 P.2d

77 (1985)). "Legal causation, on the other hand,"

      involves a determination of whether liability should attach as a matter
      of law given the existence of cause in fact. If the factual elements of
      the tort are proved, determination of legal liability will be dependent
      on "mixed considerations of logic, common sense, justice, policy, and
      precedent."

Hartley, 103 Wn.2d at 779 (quoting King v. City of Seattle, 84 Wn.2d 239, 250,

525 P.2d 228 (1974) (citing 1 THOMAS ATKINS STREET, FOUNDATIONS OF LEGAL

LIABILITY 100, 110 (1906))). 6




       5
          Washington recognizes two elements of causation: cause in fact (sometimes
called "actual" or "but for" cause); and legal cause (sometimes called "proximate"
cause). Hartley v. State, 103 Wn.2d 768, 777-79, 698 P.2d 77 (1985) (citing Harbeson v.
Parke-Davis, Inc., 98 Wn.2d 460, 475, 656 P.2d 483 (1983)). In Washington, unlike
other jurisdictions, we call both of these elements together "proximate cause." Id. at 777.
Note, however, that in Rivas, we used the phrase "legal cause" to mean the same thing as
"proximate cause." Rivas, 126 Wn.2d at 453. In context, we did not mean "cause in
fact," but the other type of causation. To be clear, this opinion will refer to the two
different types of causation as "legal cause" and "cause in fact" unless otherwise noted.
       6
           Note that this case discusses legal causation in the civil, not criminal, context.
                                                 7
State v. Bauer (Douglas L.), No. 88559-1


      This court, in agreement with commentators and other jurisdictions, has

observed that "as to cause in fact, tort and criminal situations are exactly alike."

Dennison, 115 Wn.2d at 624 n.15 (citing LAFAVE & SCOTT, supra, at 397 n.31).

      Legal causation, however, is different. Commentators and courts recognize

that criminal law and tort law serve different purposes and therefore have different

principles of legal causation.     "[W]ith crimes, where the consequences of a

determination of guilt are more drastic ... it is arguable that a closer relationship

between the result achieved and that intended or hazarded should be required." 1

WAYNE R. LAFAVE, SUBSTANTIVE CRIMINAL LAW§ 6.4(c), at 472 (2d ed. 2003).

"The wider doctrines of causation currently applied in tort law should not be

extended to criminal law . . . . [I]n criminal law, ... it is not normally enough

merely to prove that [the] accused occasioned the harm; he must have 'caused' it in

the strict sense." H.L.A. HART & TONY HONORE, CAUSATION IN THE LAW 350-51

(2d ed. 1985); see also JEROME HALL, GENERAL PRINCIPLES OF CRIMINAL LAW

254-55 (2d ed. 1960) (noting that causation in tort may be much broader than

causation in criminallaw). 7




       7
         Some scholars hold contrasting views. See, e.g., HALL, supra, at 294-95
(describing Justice Holmes's view that identical policies underlie both tort and criminal
law).

                                           8
State v. Bauer (Douglas L.), No. 88559-1


      Most states that have addressed the question agree that legal causation is

defined more narrowly in criminal law than it is in tort law. The Pennsylvania

Supreme Court explained, in the context of felony murder:

      A closer causal connection between the felony and the killing than the
      proximate-cause[8] theory normally applicable to tort cases should be
      required because of the extreme penalty attaching to a conviction for
      felony murder and the difference between the underlying rationales of
      criminal and tort law. The former is intended to impose punishment
      in appropriate cases while the latter is primarily concerned with who
      shall bear the burden of a loss.

Commonwealth ex rel. Smith v. Myers, 438 Pa. 218, 232, 261 A.2d 550 (1970).

Cases from multiple jurisdictions, both state and federal, support this principle.

E.g., United States v. Schmidt, 626 F.2d 616, 618 n.3 (8th Cir. 1980) ("[W]e

believe that proof of some more direct causal connection between act and result

should be required in criminal cases than would be sufficient to uphold liability in

tort."); Campbell v. State, 293 Md. 438, 450-51, 444 A.2d 1034 (1982) ("[T]he tort

liability concept of proximate cause is generally too broad and comprehensive to

be appropriate in a criminal proceeding .... "); People v. Kibbe, 35 N.Y.2d 407,

413, 321 N.E.2d 773, 362 N.Y.S.2d 848 (1974) ("We subscribe to the requirement

that the defendants' actions must be a sufficiently direct cause of the ensuing death

before there can be any imposition of criminal liability, and recognize, of course,

       8 Note that most jurisdictions use the term "proximate cause" to mean something
similar to what we call "legal cause"; whereas in Washington, "proximate cause" means
both "cause in fact" and "legal cause" together.
                                           9
State v. Bauer (Douglas L.), No. 88559-1


that this standard is greater than that required to serve as a basis for tort liability.");

People v. Scott, 29 Mich. App. 549, 558, 185 N.W.2d 576 (1971) ("In criminal

prosecutions there must be a more direct causal connection between the criminal

conduct of the defendant and the homicide charged than is required by the tort

liability concept of proximate cause.").

       This court has never explicitly addressed whether "legal cause" is the same

in both tort and criminal law. But a comparison of Washington criminal and tort

cases shows that liability tends to extend further in tort cases. For example, in

Schooley v. Pinch's Deli Market, Inc., we held that, as a matter of policy, a vendor

who sells alcohol to a minor may be the legal cause of injuries to a second minor

who obtained the alcohol purchased by the first minor. 134 Wn.2d 468, 480, 951

P.2d 749 (1998). In Bronk v. Davenny, we held that liability could extend to a

defendant who left a tractor operational and unguarded on his property, which was

stolen by children who used it to cause damage to the plaintiffs property. 25

Wn.2d 443, 171 P.2d 237 (1946). And in Parrilla v. King County, a county bus

driver left his bus with the engine running while there was a single passenger on

board who was behaving in an obviously erratic manner. 138 Wn. App. 427, 430-

31, 157 P.3d 879 (2007). The passenger then got in the driver's seat and crashed

the bus, causing injuries. !d. at 431. The Court of Appeals concluded that under

those circumstances the county was not shielded from liability. I d. at 441.

                                             10
State v. Bauer (Douglas L.), No. 88559-1


      No appellate criminal case in Washington has found legal causation based

on negligent acts similar to those in the civil cases above that were incapable of

causing injury directly. This is apparent in the facts of the cases cited by the State

in support of its argument that it may charge Bauer with third degree assault. For

example, in State v. Leech, this court held that an arsonist "caused" the death of a

fire fighter who responded to the arson fire, despite the fact that the fire fighter

may have been negligent in his fire fighting. 114 Wn.2d 700, 705, 790 P.2d 160

( 1990). The arsonist, however, intentionally started the fire-clearly an intentional

criminal act capable of causing harm in and of itself. In State v. Perez-Cervantes,

we held that a person who stabs another may be liable for the other's death even if

drug abuse also contributed to the death. 141 Wn.2d 468, 6 P.3d 1160 (2000). In

contrast to this case, that defendant performed an intentional criminal act-

stabbing-which directly caused harm. And in State v. Christman, the Court of

Appeals applied causation principles to determine that a person who gives illicit

drugs to another may be liable for the other's death from overdose even if other

drugs from another source also contributed to the death. 160 Wn. App. 741, 249

P.3d 680 (2011). Once again, the initial act was not only intentional, but felonious,

and capable of causing harm in and of itself.

       Bauer's act of gun ownership, in contrast, is not felonious or criminal. His

decision to keep loaded weapons around the house is not, in itself, a crime in this

                                           11
State v. Bauer (Douglas L.), No. 88559-1


state, either. The most analogous criminal case that we have found is from Iowa:

State v. Ayers, 478 N.W.2d 606 (Iowa 1991). In that case, Ayers was a firearm

vendor convicted of involuntary manslaughter for selling a gun to a minor. Id. at

607. The minor accidentally shot and killed his girl friend a few days later. I d.

The court held, "More is required than appears here to support a showing of

proximate cause in a manslaughter case. The missing ingredient is a more direct

connection between Ayers and the act which killed the young victim." Id. at 608.

      Neither party has identified a Washington case upholding criminal liability

on facts like the ones on which the Bauer prosecution is based. This court has

found no Washington case upholding such liability, either, where the accused did

not actively participate in the immediate physical impetus of harm. Cf HART &

HONORE, supra, at 326 ("[W]here [the first actor's] conduct was not sufficient [to

bring about the harm] without the intervention of the second actor . . . most

decisions relieve the first actor of responsibility.").

       In light of the scholarly literature, our case law, and case law from foreign

jurisdictions, we hold that "legal cause" in criminal cases differs from, and is

narrower than, "legal cause" in tort cases in Washington.

              iii.   Liability Does Not Attach to Bauer in This Case

       As discussed above, there is no criminal case in Washington upholding

criminal liability based on a negligent act that has such intervening facts as in this

                                            12
State v. Bauer (Douglas L.), No. 88559-1


case between the original negligence and the final, specific, injurious result. More

tellingly, even in analogous civil cases, we have declined to extend liability so far.

      For example, in Sailor v. Ohlde, this court addressed whether "the owner of

an automobile who leaves the key in the ignition switch [can be civilly] liable for

injury or damage caused by a stranger who enters upon private property and steals

the automobile." 71 Wn.2d 646, 647, 430 P.2d 591 (1967). We answered the

question no. !d.

       In Pratt v. Thomas, we reached the same conclusion regarding an accident

involving a car stolen from a public parking lot. 80 Wn.2d 117, 118, 491 P .2d

1285 (1971). Characterizing the question as one of"proximate cause," we held:

              Here it is plain the accident which caused plaintiff's injuries
       was not a part of the natural and continuous sequence of events which
       flowed from respondents' act in leaving their station wagon in the
       parking lot. It was the result of new and independent forces. Among
       the new forces were the stealing of the vehicle, the pursuit by the state
       patrol, the attempt by the thieves to run from the officers and, finally,
       the accident.

!d. at 119.     We acknowledge that this summary could be characterized as

addressing cause in fact, legal cause, or both. 9      The court did not distinguish



       9
         For example, the language "natural and continuous sequence of events which
flowed from the act" is similar to language often associated with legal, rather than
factual, causation. E.g., 1 CHARLES E. TORCIA, WHARTON'S CRIMINAL LAW § 26, at
14 7-48 (15th ed. 1993 ). But the language regarding "new and independent forces" is,
under Washington case law, a part of the factual inquiry. See Lowman v. Wilbur, 178
Wn.2d 165, 172, 309 P.3d 387 (2013).
                                           13
State v. Bauer (Douglas L.), No. 88559-1


between the two, and we had not yet decided Hartley, which clarified the two

different kinds of causation. Still, this court found that "proximate cause" was

lacking. Id.

      Likewise, in Kim v. Budget Rent A Car Systems, Inc., we held that causation

was lacking where a car rental company left a car unlocked in its parking lot with

keys in the ignition, the car was stolen, and the thief caused injuries in an accident

the following day. 143 Wn.2d 190, 15 P.3d 1283 (2001). We stated that "[a]t a

minimum, the remoteness in time between the criminal act and the injury is

dispositive to the question of legal cause in this case." I d. at 205. We explained

that "[ e]ven if it were negligent for Budget to leave the keys inside of its minivan,

'the responsibility for such negligence must terminate at some time in the future ...

."' I d. (quoting Gmerek v. Rachlin, 390 So. 2d 1230, 1231 (Fla. Dist. Ct. App.

1980)). We therefore concluded that legal cause was lacking because "Young

went home, went to sleep, and became intoxicated before criminally causing the

accident injuring plaintiff the day after the theft." I d. In addition, we noted that

where other jurisdictions had found liability, "most have not involved the type of

attenuated facts present here." Id.

       Finally, the Washington tort case most closely analogous to the one at hand,

McGrane v. Cline, also supports our holding that Bauer is not liable for third

degree assault in this case. 94 Wn. App. 925, 973 P.2d 1092 (1999). In McGrane,

                                           14
State v. Bauer (Douglas L.), No. 88559-1


a teenage daughter took the parents' firearm from their home, gave it to a friend,

the friend used it to commit a robbery, and he fatally shot a third person during that

crime. Id. at 926-27. The Court of Appeals ruled that the parents were not civilly

liable for that result. Id. at 928-29. Although that case was decided on grounds of

duty, there is a well-recognized "interrelationship between questions of duty and

legal cause." Lowman v. Wilbur, 178 Wn.2d 165, 169, 309 P.3d 387 (2013).

       Just as in McGrane, the firearm here was taken, without the owner's

permission or knowledge, by a minor child and later used to cause serious harm.

Similar to Kim, two days passed between TC taking the gun from Bauer on

Monday afternoon and the shooting at school on Wednesday afternoon. McGrane,

Kim, and its companion cases Sailor and Pratt are civil cases, not criminal cases.

No criminal case in Washington has found liability on such attenuated facts as

those in this case. Because legal causation in civil cases is broader and more

flexible than it is in criminal cases, these civil cases compel the conclusion that

legal causation is not satisfied as to Bauer in this case.

       B.     CRIMINAL LIABILITY FOR ACTS OF A THIRD PARTY

       Bauer asserts that where injury is caused by a third party, the State may

charge a person other than that third party with a crime only under the complicity

statute and that the complicity statute does not reach Bauer's conduct. See RCW

9A.08.020 ("Liability for conduct of another-Complicity" (boldface omitted)).

                                           15
State v. Bauer (Douglas L.), No. 88559-1


The State responds that it is not charging Bauer for another's conduct, it is

charging him with his own conduct-leaving loaded guns around with children

present. The Court of Appeals found that the State could rely on both principal

and complicity liability. Bauer, 174 Wn. App. at 76-77.

       We need not decide whether the State can ever charge a person, as a

principal, for harm that is the immediate result of a third party's actions.         As

discussed supra Part A.iii, immediately above, the State cannot do so on the facts

of this case.

       As to the second point-whether complicity liability is available in this

case-the Court of Appeals is mistaken. Under the undisputed facts of this case,

the State cannot rely on the complicity statute. 10

       The complicity statute establishes vicarious criminal liability in three

situations: accomplice liability (RCW 9A.08.020(2)(c)); when a criminal statute

itself expressly provides for vicarious liability (RCW 9A.08.020(2)(b )); and by

"caus[ing]" an innocent person to do the illegal act (RCW 9A.08.020(2)(a)). The

Court of Appeals first noted, correctly, that the State could not rely on accomplice

liability under the subsection (2)( c) prong. For accomplice liability to attach, the

       10
          The State has represented to this court in its supplemental briefing that "the
State is not arguing that Bauer should be held responsible for the actions of another
pursuant to RCW 9A.08.0[2]0." Suppl. Br. of Resp't at 19. But it does not need to
charge accomplice liability to seek an accomplice liability instruction, and the Court of
Appeals addressed the availability of such an instruction. Bauer, 174 Wn. App. at 77.
                                           16
State v. Bauer (Douglas L.), No. 88559-1


defendant must have knowledge that his actions will "'promote or facilitate"' the

commission of "'the"' particular crime at issue. State v. Stein, 144 Wn.2d 236,

245, 27 P.3d 184 (2001) (quoting RCW 9A.08.020(3)(a)). Because there is no

evidence of such knowledge in this case, the Court of Appeals held, the State could

not seek to convict Bauer as an accomplice. We agree.

      The Court of Appeals did not separately discuss vicarious liability under

prong (2)(b ). That was appropriate. Prong (2)(b) seems to refer the reader back to

the language of the statute defining the substantive crime, which, in this case, we

have already analyzed, above.

      The Court of Appeals concluded, however, that the State could seek to

convict Bauer under the "innocent or irresponsible person" prong of the complicity

statute, that is, RCW 9A.08.020(2)(a). Bauer, 174 Wn. App. at 77. Under that

prong, a person is guilty of a crime if it is committed by the conduct of another

when, "[a]cting with the kind of culpability that is sufficient for the commission of

the crime, he or she causes an innocent or irresponsible person to engage in such

conduct." RCW 9A.08.020(2)(a) (emphasis added). Prong (2)(a) does not require

intent, only "culpability that is sufficient for the commission of the crime." Id.

Since a third degree assault charge requires only a culpability of criminal




                                           17
State v. Bauer (Douglas L.), No. 88559-1


negligence, 11 the Court of Appeals reasoned that Bauer could be liable for TC's

conduct if he caused that conduct:

      Here, the State ... has produced evidence that would support a jury's
      determination that Bauer caused TC's conduct. While it is not clear
      that the State will seek to instruct the jury under this section in this
      case, the facts of the case at this stage do not preclude it from doing
      so.

Bauer, 174 Wn. App. at 77.         It is not completely clear to what evidence of

causation the Court of Appeals is referring to, but it appears to mean the evidence

that Bauer left guns lying around. 12

       The Court of Appeals's reasoning fails to take account of two things. First,

RCW 9A.08.020(2)(a) requires proof that the defendant acted with the same mens

rea as that required for "the crime." We have previously interpreted the words "the

crime" in other subsections of the complicity statute very narrowly. We have said

that "the crime" means intent to promote the crime that was actually charged, not


       11
         The trial court dismissed the State's charge of unlawful possession of a firearm,
the State did not appeal that decision, and it is therefore not before us. We note,
however, that "knowing possession" is an essential element of the crime of unlawful
possession of a firearm. State v. Anderson, 141 Wn.2d 357, 366, 5 P.3d 1247 (2000).
Thus it seems likely that even if the charge had not been dismissed, the State would not
have been able to show that Bauer was liable for TC's possession of a firearm under the
complicity statute.
       12
          The Court of Appeals did not address whether TC was an "innocent or
irresponsible" person; since the record is insufficient for us to make that determination,
we do not address it either. Bauer notes, however, that TC did plead guilty to criminal
reckless endangerment in a separate case, which has a mens rea of recklessness, not
innocence.
                                            18
State v. Bauer (Douglas L.), No. 88559-1


just any crime. State v. Cronin, 142 Wn.2d 568, 579, 14 P.3d 752 (2000); State v.

Roberts, 142 Wn.2d 471, 510-11, 14 P.3d 713 (2000). Using that same narrow

interpretation here, we find evidence of such mens rea was lacking. Bauer may

have been negligent about leaving loaded guns out in the presence of children. TC

may have been negligent about enabling a gun enclosed in a backpack to

discharge. Bauer's negligence was thus not the same as the culpability required for

"the crime"; it might have been equally negligent, but not as to the same act, result,

and balancing of costs and benefits. Any negligence on Bauer's part thus does not

meet the definition of culpability for "the crime" required by RCW

9A.08.020(2)(a).      Since any negligence on his part was not "culpability . . .

sufficient for the commission of the crime," id., Bauer cannot be liable under prong

(2)(a).

          Second, there is a difference between "caus[ing]" a particular result and

"caus[ing]" another actor to engage in conduct-and the latter is what RCW

9A.08.020(2)(a) requires. State v. Chester, a case much cited by Bauer, illustrates

this distinction. 133 Wn.2d 15, 940 P.2d 1374 (1997). There, we analyzed the

meaning of "cause" in a different statute, RCW 9.68A.040(1 )(b), that criminalizes

"caus[ing] a minor to engage in sexually explicit conduct."         We held that to

"cause" a child to engage in sexually explicit behavior "requires some affirmative

act of assistance, interaction, influence or communication on the part of a

                                           19
State v. Bauer (Douglas L.), No. 88559-1


defendant which initiates and results in a child's display of sexually explicit

conduct." Chester, 133 Wn.2d at 22. The legislature probably intended "cause" to

mean the same thing in the statute at issue here, RCW 9A.08.020(2)(a), that

criminalizes "caus[ing] an innocent or irresponsible person to engage in [illegal]

conduct." But there is no evidence of any such interaction here that would permit

a finding that Bauer "caused" TC to take a gun to school.       See id.; HART &

HONORE, supra, at 363-64, 368 (discussing the significant difference between

causing a result and causing another actor to engage in behavior); see also id. at

367 ('"causing' a person to act refers to a species of the genus 'inducing' or

'instigating'").

       We hold that the Court of Appeals erred in determining that Bauer could be

liable under RCW 9A.08.020(2)(a).

                                   CONCLUSION

       The legislature defined the crime of third degree assault to reach a person

who "[w]ith criminal negligence, causes bodily harm to another person by means

of a weapon or other instrument or thing likely to produce bodily harm." RCW

9A.36.031(1)(d). Bauer asserts that the State has failed to make a prima facie case

that his conduct of leaving guns around his house loaded and accessible to invited

children "caused" the bodily harm here. We agree. Although causation in fact is

the same in criminal and civil cases, legal causation is not. Our case law suggests

                                           20
State v. Bauer (Douglas L.), No. 88559-1


that legal causation does not extend as far in criminal cases as it does in tort cases,

and even our civil cases do not extend liability as far as the State seeks to do in this

case. We therefore reverse the decision of the Court of Appeals.




                                           21
State v. Bauer (Douglas L.), No. 88559-1




WE CONCUR:




                                           22
State v. Bauer (Douglas), No. 88559-1 (Gonzalez, J. dissenting)




                                         No. 88559-1

       GONZALEZ, J. (dissenting)-Douglas Bauer kept multiple loaded guns

unsecured throughout his house. These weapons were easily accessible to his girl

friend's minor children, including TC, a nine-year-old boy who frequently visited and

sometimes stayed the night. Unsupervised, TC put one of Bauer's handguns into his

backpack. Two days later, that gun, still in TC's backpack, discharged in a classroom,

seriously injuring one of TC' s classmates. Bauer did not notice his handgun was

missing until after the shooting. The majority believes that because nine-year-old TC

did not have permission to take the weapon and because two days elapsed between the

taking and the subsequent shooting, Bauer's carelessness could not, as a matter of law,

be the cause of the victim's serious injury. See majority at 15, 20. I disagree. The

delay in Bauer noticing that his gun was missing is itself evidence of his negligence.

Though a jury may well find Bauer's actions to be too attenuated from the victim's

injury to impose criminal liability as a matter of fact, whether criminal liability can

attach as a matter of law is a policy question for the legislature. The legislature has

                                                1
State v. Bauer (Douglas), No. 88559-1 (Gonzalez, J. dissenting)


made this policy judgment in RCW 9A.36.03l(l)(d). It is neither unreasonable nor

unwise to allow a jury to decide if it was the firearm owner's criminal negligence that

caused the handgun to be brought to school, to be accidentally discharged, and to

seriously injure the young victim. Since the majority believes otherwise, I

respectfully dissent.

       The issue before us is a novel one. As the majority notes, no Washington

appellate court has weighed in on the lawful extent of legal cause in the context of the

third degree assault statute. Id. at 10-12. But that "[t]his court has found no

Washington case upholding . . . liability . . . where the accused did not actively

participate in the immediate physical impetus of harm" is not a compelling argument

against whether the legislature intended to criminalize this sort of carelessness. Id. at

12. It is well settled that legal causation "rests on policy considerations as to how far

the consequences of defendant's acts should extend. It involves a determination of

whether liability should attach as a matter oflaw given the existence of cause in fact."

Hartley v. State, 103 Wn.2d 768, 779, 698 P.2d 77 (1985). In the context of criminal

law, that question is for the legislature, and it has answered it.

        Given scientific research on the topic, it is clear the legislative purpose of RCW

9A.36.031(1)(d) would be best served by letting a jury decide whether a firearm

owner is liable for an unintended shooting that is the result of a young child picking

up a carelessly stored handgun. In one study, scientists monitored numerous small

groups of 8- to 12-year-old boys in a room that had two water pistols concealed in one

                                                2
State v. Bauer (Douglas), No. 88559-1 (Gonzalez, J. dissenting)


drawer and an actual handgun concealed in another. Geoffrey A. Jackman et al.,

Seeing Is Believing: What Do Boys Do When They Find a Real Gun?, 107

PEDIATRICS    1247, 1247-48 (2001).1 The researchers limited the study to boys in this

age range because they are "a high-risk group for unintentional fire-arm injury." !d. at

1248. The scientists found that 75 percent of the boys found the handgun within 15

minutes, 63 percent of these boys handled it, and 33 percent of them actually pulled

the trigger enough to discharge the weapon. !d. Overall, the "results suggest that 8-

to 12-year-old boys cannot be trusted to refrain from handling a handgun if they

encounter one outside the immediate supervision of an adult." !d. at 1250.

       A different study, which measured the association of household firearm storage

practices and the risk of unintentional and self-inflicted injuries associated with child

or adolescent access to firearms in the home, also supports the conclusion that we

should not preclude liability on legal causation grounds. See David C. Grossman et

al., Gun Storage Practices and Risk of Youth Suicide and Unintentional Firearm

Injuries, 293 JAMA 707,708-10 (2005). 2 There, researchers found that "storing

household guns as locked, unloaded, or separate from the ammunition [was]

associated with significant reductions in the risk of unintentional and self-inflicted

firearm injuries and deaths among adolescents and children." !d. at 714. In other

words, and not surprisingly, this survey revealed that guns that were kept loaded,


1
  Available at http://pediatrics.aappublications.org/content/1 07 /6/1247.full.pdf (subscription
required).
2 Available at http://jama.jamanetwork.com/data/Journals/JAMA/4963/JOC32162.pdf.


                                                  3
State v. Bauer (Douglas), No. 88559-1 (Gonzalez, J. dissenting)


unsecured, and accessible to children were involved in accidents far more frequently

than those that were not. Id.

       Given both science and common sense, I find the legislature's inclusion of

criminal negligence as a proper basis for an assault charge as permitting a jury to

determine a handgun owner's liability in situations such as this. The jury would be

able to consider all of the relevant circumstances, including the age and maturity of

the child, the child's familiarity with fireanns, and the precautions the.firearm owner

took or did not take to determine if the firearm owner's conduct amounts to criminal

negligence. What the majority believes to be the intervening actions and attenuating

circumstances in this case are the natural and foreseeable consequences of the very

danger that Bauer's careless actions created.

       TC' s picking up the handgun and Bauer's failure to notice are not intervening

causes in the ultimate injury. Like the majority, I do not believe "Bauer's act of gun

ownership" or "[h]is decision to keep loaded weapons around the house" is in itself

criminal. See majority at 11-12. But it need not be. Third degree assault predicated

on criminal negligence does not require an underlying illegal act or an intentional act

but merely criminal negligence that results in bodily harm. RCW 9A.36.031(1)(d).

By its plain language, the purpose of the statute is to impose liability when injury is

caused by criminal negligence, not criminal intent or felonious action. Id. A

defendant can face liability for criminal negligence "when he or she fails to be aware

of a substantial risk that a wrongful act may occur and his or her failure to be aware of

                                                4
State v. Bauer (Douglas), No. 88559-1 (Gonzalez, J. dissenting)


such substantial risk constitutes a gross deviation from the standard of care that a

reasonable person would exercise in the same situation." RCW 9A.08.010(1)(d).

TC's actions are not distinct from Bauer's carelessness for legal causation purposes.

When Bauer's gun ownership and method of storage is combined with the known

presence of an unsupervised nine-year-old boy, especially when coupled with a failure

to notice the unsecured weapon was missing, a jury, not a judge, should decide if this

created a substantial risk that a wrongful act may occur.

       Finding that TC's taking the gun without Bauer's permission was an

intervening action, as the majority does, tacitly shifts the ultimate responsibility for

the victim's injury to a nine-year-old child. Not only do I find this troubling in light

of behavioral science, but also I agree with the legislature that "[c]hildren of eight and

under twelve years of age are presumed to be incapable of committing crime." RCW

9A.04.050. Though this presumption may be removed, see id., and I do not seek to

address the appropriateness of the liability imposed on TC, it is unsettling that TC, as

a matter of law, will face more criminal culpability in this situation than Bauer.

        At its core, this case comes down to considerations of sound policy. Bauer kept

a loaded, unsecured handgun in a room that an unsupervised nine-year-old boy could

access freely. Bauer also did not notice that this loaded weapon had been taken for

two days as TC toted it in his backpack to and from school. Given that both science

and common sense strongly suggest that Bauer was in the best position to prevent the

injury to TC's classmate and that his conduct was its primary cause, I would not

                                                5
State v. Bauer (Douglas), No. 88559-1 (Gonzalez, J. dissenting)


preclude Bauer's liability on legal causation grounds and would allow a jury to

resolve the matter.

       With these observations, I respectfully dissent.




                                                6
State v. Bauer (Douglas), No. 88559-1 (Gonzalez, J. dissenting)




                                                                       /




                                                    ~~f.q         ..
                                                     6~:/




                                                7